Citation Nr: 0516681	
Decision Date: 06/20/05    Archive Date: 06/27/05

DOCKET NO.  03-06 016	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
Seattle, Washington


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus, 
claimed as secondary to Agent Orange exposure.

2.  Entitlement to an initial rating in excess of 10 percent 
for a postoperative left elbow fracture with radial head 
prosthesis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

D. Bredehorst, Counsel


INTRODUCTION

The veteran served on active duty form October 1968 to 
November 1979, and from March 1983 to January 1986.

This appeal to the  Board of Veterans' Appeals (Board) arises 
from a July 1986 rating decision in which the RO granted 
service connection for a postoperative left elbow fracture 
with radial head prosthesis, effective February 1, 1986, and 
assigned a noncompensable rating.  The veteran filed a notice 
of disagreement (NOD) in February 1987 and the RO issued a 
statement of the case (SOC) in March 1987.  The veteran filed 
a substantive appeal later in March 1987.  The veteran 
requested a hearing with a local hearing officer.  That 
hearing was held in September 1987; a transcript of the 
hearing is of record.

In a December 1987 rating decision, the RO increased the 
rating for a postoperative left elbow fracture with radial 
head prosthesis to 10 percent, effective the date service 
connection was granted.

As the veteran has perfected an appeal as to the initial 
rating assigned for a postoperative left elbow fracture with 
radial head prosthesis, the Board has characterized this 
issue in accordance with the decision in Fenderson v. West, 
12 Vet. App. 119, 126 (1999) (distinguishing appeals from 
original awards from claims for increased ratings), which 
requires consideration of the evidence since the effective 
date of the grant of service connection.  Further, although 
the RO granted a higher initial rating for a postoperative 
left elbow fracture with radial head prosthesis, inasmuch as 
a higher evaluation for that disability is assignable, and 
the veteran is presumed to seek the maximum available 
benefit, the claim for a higher rating remains viable on 
appeal.  Id; AB v. Brown, 6 Vet. App. 35, 38 (1993).  

This appeal also arises from an April 2002 rating decision in 
which the RO denied service connection for diabetes mellitus, 
claimed as secondary to exposure to Agent Orange.  The 
veteran filed an NOD in July 2002 and the RO issued an SOC in 
February 2003.  The veteran filed a substantive appeal later 
in February 2003, which included a request for a hearing 
before a member of the Board (Veterans Law Judge) at the RO 
(travel board hearing).  The requested hearing was held 
before  the undersigned Veterans Law Judge in April 2004; a 
transcript of the hearing is of record.

The Board's decision on the claim for service connection for 
diabetes mellitus, as secondary to Agent Orange exposure, is 
set forth below.  The matter of an initial rating in excess 
of 10 percent for a postoperative left elbow fracture with 
radial head prosthesis on appeal is addressed in the remand 
following the order; this matter is being remanded to the RO 
via the Appeals Management Center (AMC), in Washington, DC.  
VA will notify the veteran when further action, on his part, 
is required.


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claim for service connection for diabetes 
mellitus, as secondary to exposure to Agent Orange has been 
accomplished.

2.  The veteran never served in Vietnam.

3.  There is no probative evidence to show that the veteran 
was ever exposed to Agent Orange in service.

4.  Although diabetes was suspected at one time, the medical 
evidence does not conclusively establish that the veteran has 
been diagnosed with diabetes mellitus.


CONCLUSION OF LAW

The criteria for service connection for diabetes mellitus, 
type II, claimed as secondary to Agent Orange exposure, are 
not met.  38 U.S.C.A. §§ 1110, 1112, 1113, 1116, 1131, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 
3.307, 3.309 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duties to Notify and Assist

At the outset, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA) was signed into 
law.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 
(West 2002).  To implement the provisions of the law, VA 
promulgated regulations codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2004).  The VCAA and its 
implementing regulations essentially include, upon the 
submission of a substantially complete application for 
benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant what evidence will be obtained by whom.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).  In addition, they define 
the obligation of VA with respect to its duty to assist a 
claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159(c).

Considering the record in light of the above criteria, the 
Board finds that all notification and development action 
needed to render a fair decision on the claim for service 
connection for diabetes mellitus  has been accomplished.  

Through the February 2003 SOC and the RO's letters of 
February 2002 and February 2004, the RO notified the veteran 
and his representative of the legal criteria governing the 
claim of service connection for diabetes mellitus, the 
evidence that has been considered in connection with the 
appeal, and the bases for the denial of the claim.  After 
each, they were given the opportunity to respond.  Hence, the 
Board finds that the veteran has received sufficient notice 
of the information and evidence needed to support the claim, 
and has been afforded ample opportunity to submit such 
information and evidence. 

The Board also finds that the notice letters of April 2003 
and February 2004 satisfy the statutory and regulatory 
requirement that VA notify a claimant what evidence, if any, 
will be obtained by the claimant and which evidence, if any, 
will be retrieved by VA.  See Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002) (addressing the duties imposed by 38 
U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b)).  To that end, the 
RO notified the veteran that VA was required to make 
reasonable efforts to obtain medical records, employment 
records, or records from other Federal agencies.  The letters 
also requested that he submit medical evidence of since 
service and to identify and provide the necessary releases 
for any medical providers from whom he wished the RO obtain 
medical records and consider evidence.  Pursuant to the 
aforementioned documents, the veteran also has been afforded 
the opportunity to present evidence and argument in support 
of his claim of service connection for diabetes mellitus, as 
secondary to exposure to Agent Orange. 

The Board points out that, in the decision of Pelegrini v. 
Principi, 18 Vet. App. 112 (2004), the United States Court of 
Appeals for Veterans Claims (Court) held that proper VCAA 
notice should notify the veteran of: (1) the evidence that is 
needed to substantiate the claim(s); (2) the evidence, if 
any, to be obtained by VA; (3) the evidence, if any, to be 
provided by the claimant; and (4) a request by VA that the 
claimant provide any evidence in the claimant's possession 
that pertains to the claim(s). As explained above, all of 
these requirements have been met in the instant case.

However, Pelegrini also held that the plain language of 38 
U.S.C.A. § 5103(a) (West 2002) requires that notice to a 
claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," the Secretary receives a 
complete or substantially complete application for VA-
administered benefits.  In the present case, the documents 
meeting the VCAA's notice requirements were provided before 
and after the rating action on appeal.  However, the Board 
finds that any lack of pre-adjudication notice in this case 
has not prejudiced the veteran in any way.

As noted above, the RO issued the February 2003 SOC 
explaining what was needed to substantiate the veteran's 
claim for service connection for diabetes mellitus and the 
veteran was thereafter afforded the opportunity to respond.  
Moreover, the RO notified the veteran of the VCAA duties to 
notify and assist in its letters of February 2002 and 
February 2004.  

The Board also emphasizes, as indicated above, that there is 
no indication whatsoever that any additional action is needed 
to comply with the duty to assist the veteran in connection 
with the claim for service connection for diabetes mellitus. 
The veteran has never specifically identified any sources of 
private treatment, nor has he completed any authorization to 
enable VA to obtain private records; however, he has 
submitted private medical records.  Moreover, medical records 
from a VA Medical Center (VAMC) have been associated with the 
claims file.  Significantly, neither the veteran nor his 
representative has identified, and the record does not 
otherwise indicate, and existing, pertinent records that need 
to be obtained.

Hence, to whatever extent VA has failed in not completely 
fulfilling the VCAA notice requirements prior to the RO's 
initial adjudication of the claim, such error is harmless.  
See ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 
1998); Cf. 38 C.F.R. § 20.1102.  

Under these circumstances, the Board finds that there is no 
prejudice to the veteran in proceeding, at this juncture, 
with a decision on the claim for service connection for 
diabetes mellitus.  

II. Background

Service medical records  contain no complaints, findings, or 
a diagnosis related to diabetes mellitus.

Service personnel records show that the veteran served in 
Thailand, but never Korea or Vietnam.  His military 
occupation specialty was Aircraft Maintenance Technician.  A 
performance report during his service in Thailand indicates 
that he was responsible for all maintenance performed on 
aircraft.  He performed aircraft preflight; launched and 
terminated recovery actions from the recovery team; 
accomplished weekly records check of AFTO Form 781; and 
coordinated with Plans and Scheduling and Materials Controls.

Private medical records from Keith Weigel, M.D., dated from 
November 1990 to January 1991, indicate he gave the veteran a 
complete physical examination in November 1990.  The veteran 
then complained of abdominal distress and fatigue.  The 
assessment was rule out hypothyroidism, diabetes mellitus, 
and other attendant problems that could occur in the 
veteran's age group with his degree of weight gain.  Vague 
abdominal complaints were possibly dyspepsia with symptoms of 
reflux esophagitis.

An examination report from the Tacoma VA Medical Center 
(VAMC) dated in March 1991 indicates the veteran reported 
having two new diagnoses-hyperthyroidism and a liver 
disorder.  On examination, there was no diagnosis of diabetes 
mellitus.

During the April 2004 Board hearing, the veteran stated that 
he never served in the Republic of Vietnam, but reported that 
he was an aircraft mechanic in service and worked on C141 
aircraft.  He served at Travis Air Force Base (AFB) from 1969 
to 1971.  He indicated that he was then transferred to Beale 
Air Force Base in California and during that time spent a 
year in Thailand in the 1970s.  The veteran had no knowledge 
of ever dealing with Agent Orange while stationed at Travis 
AFB or while he was in Thailand.  He stated his belief that 
he had worked on aircraft that flew Agent Orange and other 
chemicals from Travis AFB to Vietnam.  Reportedly, the 
veteran loaded and offloaded drums onto C141s, but was never 
actually told that he was dealing with Agent Orange.  As a 
maintenance worker, he had to sometimes touch the cargo 
containers.  The veteran asserted that he spoke to a pilot in 
the last year who had piloted C145s who told him that the 
C141 pilots Agent Orange and other toxic chemicals that went 
out of Travis AFB.  There were barrels stacked up along the 
edge of the flight line that he believed contained Agent 
Orange.  He indicated that, when it rained, the rain would 
make contact with the barrels and then seep into the soil or 
ground.  However, the veteran acknowledged that there was no 
physical proof that the content was Agent Orange, and stated 
that he was first diagnosed with diabetes mellitus in 1994.  


III. Analysis

Service connection may be established for disability 
resulting from an injury suffered or disease contracted in 
the line of duty, or from ggravation of a pre-existing injury 
or disease in the line of duty.  38 U.S.C.A. §§ 1110, 1131; 
38 C.F.R. § 3.303.  Service connection may be granted for a 
disability diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disability is due to disease or injury that was incurred in 
or aggravated by service.  38 C.F.R. §3.303(d).  Service 
connection requires findings as to the existence of a current 
disability and of a connection between the veteran's service 
and the disability.  Watson v. Brown, 4 Vet. App. 309 (1993). 

Pertinent legal authority provides that, if a veteran was 
exposed to a herbicide agent (to include Agent Orange) during 
active military, naval, or air service, the following 
diseases shall be service-connected if the requirements of 38 
C.F.R. § 3.307(a)(6) are met, even though there is no record 
of such disease during service, provided further that the 
rebuttable presumption provisions of 38 C.F.R. § 3.307(d) are 
also satisfied:  chloracne or other acne form diseases 
consistent with chloracne, Hodgkin's disease, multiple 
myeloma, non-Hodgkin's lymphoma, acute and subacute 
peripheral neuropathy, porphyria cutanea tarda, prostate 
cancer, respiratory cancers (cancer of the lung, bronchus, 
larynx, or trachea) and soft-tissue sarcomas (other than 
osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or 
mesothelioma).  38 C.F.R. § 3.309(e).  More recently, that 
regulation was amended to add Type 2 diabetes (also known as 
Type II diabetes mellitus or adult-onset diabetes) and 
chronic lymphocytic leukemia (CLL) to the list of diseases 
that are presumed to be associated with Agent Orange 
exposure.  See 66 Fed. Reg. 21366 (May 8, 2001); 68 Fed. Reg. 
59540 (October 16, 2003).  

For purposes of establishing service connection for a 
disability resulting from exposure to a herbicide agent/Agent 
Orange, including a presumption of service-connection, a 
veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the period beginning 
on January 9, 1962, and ending on May 7, 1975, shall be 
presumed to have been exposed during such service to an 
herbicide agent, unless there is affirmative evidence to 
establish that the veteran was not exposed to any such agent 
during that service.  "Service in the Republic of Vietnam," 
includes service in the waters offshore and service in other 
locations if the conditions of service involved duty or 
visitation in the Republic of Vietnam.  38U.S.C.A. § 1116(f); 
38 C.F.R. §§ 3.307(a)(6)(iii), 3.313(a).  See also VAOPGCPREC 
7-93 ("Service in Vietnam" does not include service of a 
Vietnam era veteran whose only contact with Vietnam was 
flying high-altitude missions in Vietnamese airspace.  A 
showing of actual duty or visitation in the Republic of 
Vietnam is required to establish qualifying service in 
Vietnam.)  

Service connection for disability claimed as due to exposure 
to Agent Orange also may be established by showing that a 
disorder resulting in disability or death is, in fact, 
causally linked to such exposure.  See Brock v. Brown, 10 
Vet. App. 155, 162-64 (1997); Combee v. Brown , 34 F.3d 1039, 
1044 (Fed. Cir. 1994), citing 38 U.S.C.A. §§ 1113(b) and 
1116, and 38 C.F.R. § 3.303. 

Initially, the Board notes that the record raises questions 
as to whether the first essential criterion for a grant of 
service connection for diabetes mellitus-a current medical 
diagnosis of the condition-is met.  .  Based on the 
veteran's age and weight gain, an assessment of rule out 
diabetes mellitus was made in March 1990.  This diagnosis 
merely means that diabetes mellitus was considered a possible 
cause of the veteran's symptoms, along with several others 
disabilities, and indicates further testing must be done to 
rule it out as the actual cause.  Interestingly, follow-up 
treatment records fail to show that diabetes mellitus was 
ever definitively diagnosed.  Moreover, VAMC records dated 
the following year, in March 1991, indicate the veteran 
reported that he received two new diagnoses, neither of which 
was diabetes mellitus.  .

Moreover, while the veteran has asserted that he was 
diagnosed with diabetes mellitus in 1994, he has not notified 
the RO of any treatment he received for the disability or 
provided the appropriate authorization to enable the RO to 
obtain the evidence to substantiate the claimed definite 
diagnosis.  

However, even if the Board were to assume, for the sake of 
argument, that that the veteran does currently have diabetes 
mellitus, the claim would still have to be denied in the 
absence of competent evidence of a nexus between the 
disability and the veteran's service.  As noted, diabetes 
mellitus is a disability for which service connection may be 
presumed only if the veteran is shown to have served in 
Vietnam at any time from the period beginning on January 9, 
1962, and ending on May 7, 1975, as required by regulation.  
Service personnel records do not indicate the veteran had any 
service in Vietnam and he has clearly denied such service 
during his travel board hearing.  Hence, service connection 
for diabetes mellitus may not be presumed.  

Direct service connection is for consideration for claims 
based on alleged exposure to herbicide agents in locations 
other than Vietnam.  See 38 C.F.R. § 3.303(d); VA 
Adjudication Procedure Manual M21-1, Part VI, paras. 7.01(a), 
7.01(e), 7.20(b).  Such exposure must be established on a 
factual basis.  Id.  In the present case, however, there is 
no factual basis for the Board to conclude that the veteran 
was exposed to Agent Orange outside of Vietnam.  The only 
evidence the veteran has offered to support his claim 
regarding his exposure to Agent Orange in service has been in 
the form of his testimony during the April 2004 Board  
hearing.  Even this evidence is based on speculation and not 
fact.  Moreover, the objective evidence-specifically, the 
veteran's performance report-show only  that the veteran's 
duties were limited to aircraft maintenance and 
administrative function; there is no indication that he ever 
handled the aircraft cargo.  Even if the Board were to 
assume, based solely  we assume, on his testimony, that he 
may have occasionally touched or moved cargo, the veteran has 
admitted that he was never told that any containers he had 
contact with contained Agent Orange.  

Notably, the only source of information he had upon which he 
based his claim was information from a Vietnam pilot who flew 
a plane other than the type the veteran worked on who told 
him that C141 pilots carried Agent Orange and other toxic 
chemicals to Vietnam and that some of these flights came out 
of Travis AFB.  Even if this information is true, there is no 
evidence of which C141 flights out of Travis AFB contained 
Agent Orange and which of those flights had Agent Orange 
containers that were touched or handled by the veteran.  As a 
result, the Board concludes that only speculation and not 
evidence had been offered to support the veteran's claim. 

The Board has considered the veteran's assertions and 
testimony, to include a statement that the diabetes mellitus 
is characterized by high blood sugar levels, excessive 
thirst, and frequent urination; however, as a layperson 
without the appropriate medical training and expertise, the 
veteran simply is not competent to provide a probative 
opinion on a medical matter, such as whether he has a 
specific disability, and, if so, the medical relationship, if 
any, between that disability and service.  See Bostain v. 
West, 11 Vet. App. 124, 127 (1998), citing Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  See also Routen v. Brown, 
10 Vet. App. 183, 186 (1997) ("a layperson is generally not 
capable of opining on matters requiring medical knowledge"). 

Under these circumstances, the claim for service connection 
for diabetes mellitus, as due to Agent Orange exposure, must 
be denied.  In reaching this conclusion, the Board has 
considered the applicability of the benefit-of-the-doubt 
doctrine.  However, in the absence of competent evidence to 
support the claim, that doctrine is not applicable.  See 38 
U.S.C.A § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 
Vet. App. 49, 53-56 (1990).


ORDER

Service connection for diabetes mellitus, as secondary to 
exposure to Agent Orange is denied.



REMAND

As noted in the introduction, the veteran perfected a claim 
for higher, initial rating for a postoperative left elbow 
fracture with radial head prosthesis in March 1987.  However, 
the  RO's December 1987 rating decision erroneously indicated 
that the award of a 10 percent rating, back to the effective 
date of the grant of service connection  was a full grant of 
the benefit sought, even though more than a 10 percent rating 
was then assignable.  On the basis of the RO's conclusion, no 
additional development was undertaken, and the veteran  was 
notified that the appeal was considered withdrawn.  Since 
there is no evidence that the veteran withdrew his perfected 
appeal on his own initiative, the Board has jurisdiction to 
adjudicate the claim.  However, in light of the eighteen 
years that have passed since the RO "closed the appeal," 
the Board findings that additional development of the pending 
claim is necessary.

In this regard, the Board notes that the veteran never 
received full notice of or been  afforded the benefits of 
VA's enhanced duty to assist with the enactment of the 
Veterans Claims Assistance Act of 2000 (VCAA).  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002).  

Notably, the the veteran has not been given proper notice of 
evidence needed to support his claim for a higher, initial 
rating for a postoperative left elbow fracture with radial 
head prosthesis.   The record also includes no correspondence 
from the RO specifically addressing the VCAA notice and duty 
to assist provisions as they pertain to the issue currently 
on appeal, to particularly include the duty, imposed by 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), requiring the 
Department to explain what evidence will be obtained by whom.  
See Charles v. Principi,  16 Vet. App. 370 (2002); Quartuccio 
v. Principi, 16 Vet. App. 183, 187 (2002).  Action by the RO 
is required to satisfy the notification provisions of the 
VCAA.  See Disabled American Veterans v. Secretary of 
Veterans Affairs, 327 F. 3d 1339 (Fed. Cir. 2003).  

The RO's notice letter to the veteran should explain that he 
has a full one-year period for response.  See 38 U.S.C.A. 
§ 5103 (West 2002); but see also Veterans Benefits Act of 
2003, Pub. L. No. 108-183, § 701, 117 Stat. 2651, ___ (Dec. 
16, 2003) (to be codified at 38 U.S.C.A. § 5103(b)(3)) 
(amending the relevant statute to clarify that the VA may 
make a decision on a claim before the expiration of the one-
year VCAA notice period).  The RO's letter should also 
request that the veteran furnish all pertinent evidence in 
his possession.  After providing the required notice, the RO 
should obtain any additional evidence for which the veteran 
provides sufficient information and, if necessary, 
authorization, following the current procedures prescribed in 
38 C.F.R. § 3.159 (2004).

In this regard, the Board points out that the the record 
reflects that there there may be some outstanding treatment 
records.  While there is no medical evidence directly related 
to the veteran's left elbow disability since his October 1987 
VA examination, private medical records suggest that the 
veteran may have undergone elbow surgery at some point since 
then.  Bearing in mind that orthopedic nature of the 
veteran's elbow disability, it is quite possible that the 
condition has not been static over the last eighteen years.  

Moreover, in fairness to the veteran, who was led to believe 
his appeal had concluded, the Board finds that he should also 
be afforded an examination to ascertain the current level of 
impairment due to his postoperative left elbow fracture with 
radial head prosthesis.  See 38 U.S.C.A. § 5103A.  Hence, the 
RO should arrange for the veteran to undergo orthopedic 
examination at an appropriate VA medical facility.  The 
veteran is hereby advised that failure to report to any such 
scheduled examination, without good cause, may result in 
denial of the claim.  See 38 C.F.R. § 3.655 (2004).  Examples 
of good cause include, but are not limited to, the illness or 
hospitalization of the claimant and death of an immediate 
family member.  Id.  If the veteran fails to report for the 
scheduled examination, the RO must obtain and associate with 
the claims file (a) copy(ies) of all notice(s) of the date 
and time of the examination sent to him by the pertinent VA 
medical facility.  



The actions identified herein are consistent with the duties 
imposed by the VCAA.  See  38 U.S.C.A. §§ 5103, 5103A (West 
2002); 38 C.F.R. § 3.159 (2004).  However, identification of 
specific actions requested on remand does not relieve the RO 
of the responsibility to ensure full compliance with the VCAA 
and its implementing regulations.  Hence, in addition to the 
actions requested above, the RO should also undertake any 
other development and/or notification action deemed warranted 
by the VCAA prior to adjudicating the claim remaining on 
appeal.  The SSOC that explains the RO's actions should 
include citation to and discussion of pertinent legal 
authority implementing the VCAA.  In adjudicating the claim 
for a higher initial rating, the RO must specifically 
document its consideration of "staged rating" (assignment 
of different ratings for distinct periods of time, based on 
the facts found) pursuant to Fenderson, cited to above.

Accordingly, this matter is hereby REMANDED to the RO, via 
the AMC, for the following action:  

1.  The RO should send to the veteran and 
his representative a letter requesting 
that the veteran provide sufficient 
information, and if necessary, signed 
authorization to enable it to obtain any 
additional evidence not currently of 
record that pertains to his claims for a 
postoperative left elbow fracture with 
radial head prosthesis.  The letter 
should include a summary of the evidence 
currently of record and specific notice 
as to the type of evidence necessary to 
substantiate the veteran's claim.  

The RO should also invite the veteran to 
submit all pertinent evidence in his 
possession, and explain the type of 
evidence that is his ultimate 
responsibility to submit.  The RO's 
letter should clearly explain to the 
veteran that he has a full one-year 
period to respond (although VA may decide 
the claim within the one-year period).

2.  If the veteran responds, the RO 
should assist him in obtaining any 
additional evidence identified by 
following the current procedures set 
forth in 38 C.F.R. § 3.159 (2004).  All 
records/responses received should be 
associated with the claims file.  If any 
records sought are not obtained, the RO 
should notify the veteran and his 
representative of the records that were 
not obtained, explain the efforts taken 
to obtain them, and describe further 
action to be taken. 

3.  After all available records and/or 
responses from each contacted entity are 
associated with the claims file, or, a 
reasonable time period for the veteran's 
response has expired, the RO should 
arrange for the veteran to undergo VA 
orthopedic examination, by a physician, 
at an appropriate VA medical facility.    
The entire claims file must be made 
available to the physician designated to 
examine the veteran, and the examination 
report should include discussion of the 
veteran's documented medical history and 
assertions.  All appropriate tests and 
studies (to include x-rays, as well as 
range of motion studies, reported in 
degrees and with normal ranges provided 
for comparison purposes) should be 
accomplished, and all clinical findings 
should be reported in detail.  



The examiner should indicate whether, 
during the examination, there is 
objective evidence of pain on motion, 
weakness, excess fatigability, and/or 
incoordination associated with the 
service-connected left ankle disability.  
If pain on motion is observed, the 
examiner should indicate the point at 
which pain begins.  In addition, after 
considering the veteran's documented 
medical history and assertions, the 
examining physician should indicate 
whether, and to what extent, the veteran 
experiences likely functional loss due to 
pain and/or any of the other symptoms 
noted above during flare-ups and/or with 
repeated use; to the extent possible, the 
examiner should express any such 
additional functional loss in terms of 
additional degrees of limited motion.

The examiner should also indicate if 
there is radius impairment with nonunion 
in the upper half, loss of bone substance 
(one inch or more), deformity (noting the 
degree), or flail false joint.  

The examiner should set forth all 
examination findings, along with the 
complete rationale for the conclusions 
reached, in a printed (typewritten) 
report.

4.  If the veteran fails to report to the 
scheduled examination, the RO must obtain 
and associate with the claims file (a) 
copy(ies) of any notice(s) of the date 
and time of the examination sent to the 
veteran by the pertinent VA medical 
facility.

5.  To help avoid future remand, the RO 
must ensure that the requested actions 
have been accomplished (to the extent 
possible) in compliance with this REMAND.  
If any action is not undertaken, or is 
taken in a deficient manner, appropriate 
corrective action should be undertaken.  
See Stegall v. West, 11 Vet. App. 268 
(1998).

6.  After completing the requested 
actions, and any additional notification 
and/or development deemed warranted, the 
RO should adjudicate the claim on appeal 
on the basis of all pertinent evidence 
and legal authority.  In adjudicating the 
claim, the RO should document its 
consideration of "staged rating", 
pursuant to Fenderson, cited to above.  

7.  If the benefit sought on appeal 
remains denied, the RO should furnish to 
the veteran and his representative an 
appropriate supplemental SOC (SSOC) that 
includes clear reasons and bases for all 
determinations, and afford them the 
appropriate time period for response 
before the claims file is returned to the 
Board for further appellate 
consideration.

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether any benefit requested 
should be granted or denied.  The veteran need take no action 
until otherwise notified, but he may furnish additional 
evidence and/or argument during the appropriate timeframe.  
See Kutscherousky v. West, 12 Vet. App. 369 (1999); Colon v. 
Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 8 Vet. 
App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 141 
(1992).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans  ' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112). 


	                     
______________________________________________
	JACQUELINE E. MONROE
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


